Citation Nr: 1743597	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  15-11 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a neck condition.

2.  Entitlement to service connection for a left shoulder condition.  


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran had active duty service from January 2006 to May 2006 and from November 2009 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has had neck and shoulder problems since an IED blast while conducting routine road clearance.   See Substantive Appeal, March 31, 2015.

Entries in the service treatment records reflect a history of IED blast exposure in October 2009.  

The Veteran was afforded a VA examination in July 2013.  The VA examiner diagnosed neck strain and left shoulder tendonitis.  The Veteran reported a neck injury in service when he was "blown up."  The examiner noted that service treatment records do not show evaluation for a neck condition.  The VA examiner opined that the Veteran's neck condition with left shoulder pain is not related to service, as there was no evidence of a neck or shoulder condition in service.  The examiner's opinion is inadequate because it is based on the absence of treatment during service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The medical opinion did not include a discussion of the in-service IED blast or the history of left shoulder and neck symptoms.  An adequate VA medical examination must consider the Veteran's pertinent medical history.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  The Board finds that a new VA examination is warranted.

It appears that relevant treatment records are outstanding.  A report of information dated in May 2015 noted the Veteran's report that he had an MRI of his left shoulder in May 2015.  The May 2015 MRI report is not of record.  On remand, all VA treatment records should be obtained and associated with the file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain outstanding treatment records from the Richmond VAMC and associate the records with the claims file.

2.  Provide the Veteran with a VA compensation examination of his left shoulder and neck.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The claims file and a copy of this remand will be made available to the examiner.  The examiner should address the following:

a.  Record all neck diagnoses shown on examination.

b.  Record all left shoulder diagnoses shown on examination.  

c.  Provide a detailed history of the Veteran's history of neck and left shoulder symptoms during and since separation from service.

d.  Provide an opinion as to whether a diagnosed neck disability is at least as likely as not related to the Veteran's active service, including an IED blast in October 2009.

e.  Provide an opinion as to whether a diagnosed left shoulder disability is at least as likely as not related to the Veteran's active service, including an IED blast in October 2009. 

The examiner should provide a complete rationale for the opinion.  If an opinion cannot be expressed without resort to speculation, the examiner should explain why this is the case.

3.  Then, readjudicate claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
JOHN Z. JONES 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

